Haskell, J.
Debt for a tax laid upon defendant’s cottage as real estate. The cottage was built by defendant upon a lot of land, under a parol license, expressed as a lease in perpetaam, given by a campmeetiug association, the owner of the land, for the consideration of ton dollars. lie thereby became a tenant in possession of land. Real estate may be assessed "in the town where the estate lies, to the owner or pei*sons in possession thereof,” R. S., c. 6, § 9 ; and real estate for the purposes of taxation includes " all lands, . . . and buildings erected on or affixed to the samo,” R. S., c. 6, § 3; and the word land includes "all tenements and hereditaments connected therewith, and all I'ights thereto and interests therein.” R. S., c. 1, § 4, rule X.
The cottage and land on which it stood might properly be assessed as real estate to the defendant as tenant in possession. Paris v. Norway Water Co., 85 Maine, 330; Kittery v. Portsmouth Bridge, 78 Maine, 93 ; Hall v. Benton, 69 Maine, 346 ; Flanders v. Gross, 10 Cush. 514 ; McGee v. Salem, 149 Mass. 238.
But it is asserted that the land was exempt from taxation as the pi’operty of a benevolent and charitable institution incorporated by this state, and that the building cannot be assessed as real estate exclusive of the land, and, therefore, the tax is void, as not having been lawfully laid upon land.
It may be that, if the land were exempt, there would be no taxable real estate upon which the tax could be laid. In McGee v. *78Salem, supra, the land was assessed to the owner, and the greenhouse to the tenant, who owned and occupied the same ; and the court held the tax upon the greenhouse, apart from the land and assessed as real estate, invalid. In the other cases cited, the assessments were : on " store on turnpike in Lawrence on "that part of Fairfield Boom situated in Bentonon "that part of Portsmouth Toll Bridge situate” in Buttery; on "aqueducts, pipes, conduits, hydrants,” &c., "situate in the town of Paris;” all as real estate. The description of each class of property included land appertaining to the several subjects of taxation, and the tax of each one was, therefore, properly-laid upon real estate against the parties in possession of the same.
In the case at bar, the tax was laid upon a "campground lot and building thereon;” and whether, if that lot were exempt from taxation, the tax upon the building would be invalid as a tax upon real estate, it is unnecessary to consider, for we are of. opinion that the lot was not exempt from taxation, as it was not occupied by the corporation for its own purposes, within the meaning of R. S., c. 6, § 6, division two, for the reasons stated, post, in Foxcroft v. Piscataquis Valley Campmeeting Association.

Defendant defaulted.